Title: From George Washington to Joseph Fay, 19 February 1797
From: Washington, George
To: Fay, Joseph


                        
                            Sir, 
                            Philadelphia 19th Feby 1797
                        
                        Your favor of the 7th instant came duly to hand, but a pressure of business,
                            has retarded the acknowledgment of it.
                        My lands on the Ohio & great Kanhawa Rivers are not yet disposed of nor
                            do I incline to offer them for sale in Europe; where land jobbing is in much disgrace.
                        For some part of them (possessed of no peculiar advantages) I have refused
                            eight dollars an acre, but have offered the whole of what I own
                            on those two rivers at that price; a large proportion of which is of superior quality, and
                            inferior in no other respect to those for which the offer was made.
                        The publication enclosed with this letter, gives a correct general description
                            of the Several tracts—where—and how situated. The quality, & value of them are so
                            well known, that a more particular account might be had from any person who has ever been on
                            the Ohio; and I had rather it should be derived from others, or from an occular view, than
                            from any details of mine.
                        The price, as beforementioned, being eight dollars, the printed notification
                            designates the mode of payment and security thereof. I am Sir Your most Obedt Servant
                        
                            Go: Washington
                            
                        
                    